Citation Nr: 0521067	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-28 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently evaluated as 
20 percent disabling. 

2.  Entitlement to service connection for diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from October 1962 to 
February 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 10 percent 
evaluation for degenerative joint disease of the left knee.

In a February 2004 rating decision, the RO granted a 
20 percent evaluation for degenerative joint disease of the 
left knee.  While the veteran was granted an increased 
evaluation, this is not the maximum evaluation for the 
disability, and thus the appeal continues.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded).

In the veteran's VA Form 9, received in September 2003, he 
stated he wanted a hearing before the Board.  In a statement 
received from the veteran in January 2004, he withdrew his 
hearing request.  Thus, there is no hearing request pending 
at this time.

The issue of entitlement to service connection for diabetes 
mellitus, type II, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Degenerative joint disease of the left knee is manifested by 
no more than moderate functional impairment.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5260 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) will request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the April 2002 letter and the February 
2004 rating decision.  Since April 2002 letter fully provided 
notice of elements (2), (3), and (4), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with these VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. ----, 
----, No. 02-1077, slip op. at 33 (April 14, 2005).  In the 
February 2004 rating decision, when the RO granted the 
veteran the 20 percent evaluation, it explained to him why 
the 20 percent evaluation was being granted and why he did 
not warrant the next higher evaluation.  Thus, in explaining 
to the veteran why he did not warrant a higher evaluation, 
this informed him of the evidence necessary to substantiate 
the claim for an increased evaluation.  In addition, it must 
be noted that the veteran is aware of the evidence necessary 
to substantiate a claim for an increased evaluation.  For 
example, in his notice of disagreement, he laid out the 
symptomatology associated with his left knee and asserted 
that his evaluation of 10 percent should be higher.  This 
indicates that the veteran is aware of the fact that evidence 
necessary to substantiate a claim for increase would be 
evidence of increased symptomatology.  Thus, the fact that 
the April 2002 letter did not inform the veteran of the 
evidence necessary to substantiate the claim has not 
prejudiced the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment records 
from the facility in Albuquerque, New Mexico.  The veteran 
has not indicated the existence of any additional records 
that would aid in substantiating the claim.  Additionally, VA 
has provided the veteran with two examinations in connection 
with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision

The veteran asserts that he warrants an evaluation in excess 
of 20 percent for his service-connected degenerative joint 
disease of the left knee.  

Service connection for degenerative joint disease of the left 
knee was granted by means of a March 1983 rating decision and 
assigned a 10 percent evaluation.  In February 2002, the 
veteran submitted a claim for increase.  

A May 2002 VA examination report shows that the veteran 
reported he had pain 90 percent of the time, which was worse 
with ambulation.  He rated the pain at 4 on a scale from one 
to 10 with 10 being the worst.  He stated that he had aching, 
throbbing, and buckling, but denied any locking.  The veteran 
described having swelling of the knee on occasion.  Physical 
examination revealed that the veteran had 70 degrees of 
flexion and 168 to 172 degrees of extension.  The examiner 
noted the veteran could not extend the left knee fully and 
that it was four inches from the table.  There was no 
crepitus, no laxity, and no swelling.  The examiner noted the 
veteran had a "slightly awkward" gait, which he attributed 
to pes planus.  He entered a diagnosis of "degenerative 
joint disease of the left knee is insignificant."  

A January 2004 VA examination report shows the veteran 
reported that his left knee had gotten progressively worse.  
He stated that it was more painful and that he now used a 
cane to walk.  The veteran reported that his left knee hurt 
all the time, it swelled, locked, and would cause him to 
almost fall.  He stated he could walk 35 yards and would then 
have to sit down.  Physical examination revealed mild 
fullness in the suprapatellar area of the left knee.  The 
examiner stated it appeared to be tender to touch, but that 
it was not hot.  He stated that "any movement" caused 
discomfort.  In doing extension, he stated the veteran would 
not permit him to do greater than a negative 10 degrees and 
flexion was limited to 70 degrees.  The examiner noted that a 
January 2003 MRI of the knee showed multiple problems 
including worn out cartilage and foreign bodies in the joint 
space and a torn medial meniscus and hypertrophic 
degenerative joint spurring.  He noted that May 2002 x-rays 
showed severe degenerative joint disease.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2004).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2004). 

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 
40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for degenerative joint 
disease of the left knee.  The veteran's disability is based 
upon his range of motion.  In May 2002, he had 168 to 
172 degrees of extension, which is between 10 to 12 degrees, 
and had 70 degrees of flexion.  There was no swelling or 
crepitus.  In January 2004, he had negative 10 degrees of 
extension and 70 degrees of flexion.  Thus, the veteran's 
extension has ranged from negative 10 degrees to, at worst, 
12 degrees of extension, which  would warrant no more than a 
10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  The veteran's flexion has been limited to 
70 degrees during both examinations, which would not warrant 
a compensable evaluation under Diagnostic Code 5260.  See 
38 C.F.R. § 4.71, Diagnostic Code 5260. 

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The veteran has complained of pain, which is contemplated by 
the 20 percent evaluation.  In order to warrant an evaluation 
in excess of 20 percent there must be the actual or 
functional equivalent of limitation of flexion to 30 degrees 
or the actual or functional equivalent of limitation of 
extension to 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260, 5261.  The veteran's ranges of motion in 2002 and 
2004 have fallen under neither of these ranges.  In granting 
the veteran the 20 percent evaluation, the RO explained that 
it was including the veteran's pain, which limited him 
functionally, and resolved reasonable doubt in his favor.  
The Board agrees with that assessment.  The veteran's awkward 
gait was attributed to his pes planus by the 2002 VA 
examiner.  When examined in 2004, the examiner did not 
attribute the veteran's use of the cane to the left knee.  
The preponderance of the evidence is against a finding that 
the left knee causes any more than moderate functional 
impairment.  

In a VA Office of the General Counsel opinion, it determined 
that the veteran could receive separate evaluations for 
limitation of extension of the knee and limitation of 
flexion.  VAOPGCPREC 9-2004 (Sept. 2004).  Here, the Board 
finds that the 20 percent evaluation contemplates both the 
veteran's limitation of function due to the limitation of 
flexion and the limitation of extension.  Again, his 
limitation of flexion would not warrant a compensable 
evaluation under Diagnostic Code 5260, but the veteran has 
pain with flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  With extension, the veteran meets the criteria for a 
10 percent evaluation under Diagnostic Code 5261.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Board notes that there are no findings that the veteran 
has any laxity associated with the service-connected 
disability, and thus the veteran would not warrant a separate 
evaluation for instability of the left knee.  See VAOGCPREC 
23-97 (July 1, 1997).  

The veteran is competent to report his symptoms.  To the 
extent that the veteran asserted that he warranted more than 
the 10 percent evaluation, he was correct, and the RO granted 
him a 20 percent evaluation.  However, to the extent that he 
asserts he warrants more than a 20 percent evaluation, the 
medical findings do not support his assertions.  The Board 
has considered the veteran's complaints of pain and 
difficulty walking, but finds that the 20 percent evaluation 
contemplates those complaints.  A 20 percent evaluation is 
indicative of a moderate knee disability, and the medical 
findings establish a knee disability that is no more than 
moderate.  Taking the veteran's contentions into account and 
the medical findings, an evaluation in excess of 20 percent 
is not warranted for degenerative joint disease of the left 
knee.  The preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2004).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

An evaluation in excess of 20 percent for degenerative joint 
disease of the left knee is denied.


REMAND

In a May 2004 rating decision, the RO denied service 
connection for diabetes mellitus, Type II.  In May 2005, 
within one year of the issuance of the May 2004 rating 
decision, the veteran submitted a statement where he 
essentially disagreed with the denial of service connection 
for diabetes mellitus, Type II.  As a result of this finding, 
this claim must be remanded for issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED for the following 
action: 

Issue a statement of the case addressing 
the claim for service connection for 
diabetes mellitus, Type II.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


